Case 3:20-cv-07811-RS Document 72-1 Filed 05/07/21 Page 1 of 4




              Exhibit A
                 Case 3:20-cv-07811-RS Document 72-1 Filed 05/07/21 Page 2 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID COUNTRYMAN (CABN 226995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA QUIROZ (CABN 254419)

 6 WILLIAM FRENTZEN (LABN 24421)
   Assistant United States Attorneys
 7
          450 Golden Gate Avenue, Box 36055
 8        San Francisco, California 94102-3495
          Telephone: (415) 436-436-7428
 9        FAX: (415) 436-7234
          claudia.quiroz@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15   UNITED STATES OF AMERICA,                   )       CASE NO. CV 20-7811 RS
                                                 )
16          Plaintiff,                           )       DECLARATION OF MICHAEL GRONAGER IN
                                                 )       SUPPORT OF UNITED STATES’ OPPOSITION TO
17      v.                                       )       NOBUAKI KOBAYASHI MOTION FOR DIRECT
                                                 )       ACCESS AND INTERVENTION
18   Approximately 69,370 Bitcoin (BTC), Bitcoin )
     Gold (BTG), Bitcoin SV (BSV), and Bitcoin   )
19   Cash (BCH) seized from                      )
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx )
20                                               )
                                                 )
21          Defendant.

22
            I, MICHAEL GRONAGER, being duly sworn, depose and state:
23
            1.       I am the CEO and Co-Founder of Chainalysis, Inc. (“Chainalysis”). I respectfully submit
24
     this declaration in support of the United States’ Opposition to Nobuaki Kobayashi’s Motion for Direct
25
     Access and Intervention in the above-referenced matter. I have personal knowledge of the matters and
26
     statements set forth herein.
27
            2.       Chainalysis is a company that provides blockchain data and analysis to government
28

     DECLARATION OF JEREMIAH HAYNIE                  1
     CASE NO. CV 20-7811 RS
30
                 Case 3:20-cv-07811-RS Document 72-1 Filed 05/07/21 Page 3 of 4




 1 agencies, banks, and businesses around the world. Its products include REACTOR, an interactive and

 2 investigation tool that identifies offenders, visualizes data, and shares results with people and

 3 organizations, and API, a transaction-based risk scoring solution that contains source and destination of

 4 funds to measure risk. Chainalysis offers other services such as activity monitoring reports, due

 5 diligence tools, real-time application programming interface (API), web-based investigation software for

 6 due diligence, verification of customers for bitcoin business, web-based investigation tools to identify

 7 cyber-criminals, identification of bitcoin extortion payments made by victims to criminals, and

 8 attribution for cyber threat intelligence industries.

 9          3.       Between 2011 and February 2014, the Japanese cryptocurrency exchange MtGox

10 experienced a series of hacks, which resulted in the theft of several hundred thousand bitcoins. In

11 approximately February 2014, MtGox closed its exchange service. In April 2014, MtGox filed for

12 bankruptcy protection. A Japanese court appointed Nobuaki Kobayashi as the bankruptcy trustee and

13 set up a claims process for MtGox accountholders to file claims.

14          4.       After MtGox filed for bankruptcy, the MtGox trustee asked me to assist him and the

15 MtGox creditors to investigate what had happened with the stolen funds.

16          5.       In an initial study from February 2015, Chainalysis found that funds were slowly leaking

17 out of MtGox from summer 2011 until summer 2013. This was found from a week-to-week

18 reconciliation between the amount according to the book (the database) and the funds actually kept by

19 the keys possessed by MtGox according to the blockchain.

20          6.       As documented in a subsequent report on MtGox Stolen Funds Analysis dated July 9,

21 2015, Chainalysis followed the stolen funds and was able to account for 98% of all funds not recorded in

22 the database. Chainalysis isolated three separate hacks, the latest responsible for 80% of all the funds

23 lost over the course of two years. Chainalysis identified the final destination for all funds for the former

24 hacks to be at two major exchanges (Tradehill and BTC-e) as well as on MtGox itself. (Chainalysis

25 initially misattributed the Tradehill addresses as GLBSE (Global Bitcoin Stock Exchange) and later

26 corrected it.) Chainalysis found no evidence that the stolen MtGox BTC was sent to Bitcoin wallets
27 associated with Silk Road. Attached hereto under seal as Exhibt 1 is a true and accurate copy of the July

28 9, 2015 MtGox Stolen Funds Analysis Report, which I authored.

     DECLARATION OF JEREMIAH HAYNIE                   2
     CASE NO. CV 20-7811 RS
30
                 Case 3:20-cv-07811-RS Document 72-1 Filed 05/07/21 Page 4 of 4




 1          7.       The conclusions of the report were shared with Kobayashi and his team. Specifically, on

 2 July 9, 2015, I sent Kuroda Yutaka, Deputy Trustee of MtGox, an email notifying him and his team that

 3 I had completed the analysis of the MtGox missing Bitcoin funds and was able to account for more than

 4 98% of funds missing. Attached hereto under seal as Exhibit 2 is a true and accurate copy of the July 9,

 5 2015 email I sent to Kuroda Yutaka with my findings. I simultaneously transmitted the report, which

 6 detailed the result of the investigation and highlighted where the funds went.

 7          8.       Following my correspondence with Kuroda Yutaka on July 9, 2015, I exchanged a series

 8 of emails with him and his team between July 10, 2015 and September 2, 2015, in which Yukata asked

 9 me to confirm several issues relating to malleability. This indicated to me that the MtGox Trustee and
10 his team had read the report and understood it.

11          I declare under penalty of perjury that the foregoing is true and correct to the best of my

12 knowledge and belief. Executed this ____ day of May, 2021 in Miami, Florida

13

14                                                        ________________________
                                                          MICHAEL GRONAGER
15
                                                          CEO and Co-Founder
16                                                        Chainalysis, Inc.

17

18

19

20

21

22

23

24

25

26
27

28

     DECLARATION OF JEREMIAH HAYNIE                   3
     CASE NO. CV 20-7811 RS
30
